UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6699



JAMES POSTON STOWE,

                                           Petitioner - Appellant,

          versus


SIDNEY HARKLEROAD,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-03-60-1-MU)


Submitted:   June 10, 2004                 Decided:   June 21, 2004


Before WILLIAMS, and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Poston Stowe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Poston Stowe seeks to appeal the district court’s

order dismissing as untimely filed his petition under 28 U.S.C.

§ 2254 (2000).   An appeal may not be taken from the final order in

a habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).

When, as here, a district court dismisses a § 2254 petition solely

on procedural grounds, a certificate of appealability will not

issue unless the petitioner can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”      Rose v. Lee, 252

F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)).   We have independently reviewed the record and

conclude that Stowe has not made the requisite showing.         See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).    Accordingly, we

deny Stowe’s motion for a certificate of appealability and dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                               - 2 -